Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1343
                       Lower Tribunal No. 17-14773
                          ________________


                        Jose Jorge Fernandez,
                                  Appellant,

                                     vs.

                       Jose Sandalio Salgado,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola, Judge.

     Twig, Trade, & Tribunal, PLLC, and Morgan L. Weinstein (Fort
Lauderdale), for appellant.

     Cooney Trybus Kwavnick Peets, and Warren B. Kwavnick (Fort
Lauderdale), for appellee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.